DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 7/15/2022 has been entered. Claims 16-34 remain pending in the application. Applicant’s amendments to the Specification, Drawings and Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 4/19/2022.
The specification was received on 7/15/2022. This specification is acceptable.
The drawings were received on 7/15/2022. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
19 in figure 2. Examiner acknowledges that element 19 was added in figure 2 to overcome the objection set forth in the OA mailed on 4/19/2022 however, the specification dated 7/15/2022 was amended to remove the reference element 19 from page 21, line 33. The entire specification did not include the reference element 19 in any other location.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/13/2022 and 8/2/2022 were filed after the mailing date of the Non-Final Office action on 4/19/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 26, the limitation “a controller” renders the claim indefinite because the claim is unclear if “a controller” is same as “an electronic controller” recited in claim 16, line 10 or additional. For examination purposes, examiner construes that the “a controller” in claim 26 is same as “an electronic controller” recited in claim 16. It appears that claim 26 could overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph if claim 26 is amended to remove the limitation “a controller connected to the touch sensitive sensor arrangement” since this limitation is already recited in claim 16.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16-24, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Poutiatine et al. (US 2007/0186923 A1) in view of Reynolds (US 2008/0246735 A1) and further in view of Ling et al. (CN 104615366 A).
Regarding claim 16, Poutiatine discloses a trigger arrangement (all the elements shown in figure 1A except for element 18) for an infusion device 10, the trigger arrangement being configured to trigger a bolus injection (paragraph 0126, lines 18-21) of the infusion device and comprising: 
a body (see “b” in figure 1A below) having an outside surface (external surface of “b” in figure 1A below), 
a haptic structure (see “HS” in figure 1A below) arranged on the outside surface (external surface of “b” in figure 1A below) or integrated into the outside surface (arranged on the outside surface of “b” in figure 1A below), wherein the haptic structure (see “HS” in figure 1A below) comprises a first end section (see “FE” in figure 1A below) and a second end section (see “SE” in figure 1A below), and wherein the haptic structure (see “HS” in figure 1A below) comprises a haptic track (track in which element 16 slides) extending from the first end section (see “FE” in figure 1A below) to the second end section (see “SE” in figure 1A below); and an electronic controller (paragraph 0126, lines 18-21, “processor”, “processor” is construed to be an electronic because the components used in the device are electronic) connected to a button 16 and connectable to a drive mechanism (figure 2, paragraph 0126, lines 18-21, examiner construes that if element 16 is not actively dispensing and instead trigger a logic switch to inform the processor for a dispense request then the processor has to be connected with the drive mechanism in order to dispense the medication or at least interact via element 16 to dispense the dose, examiner construes “logic switch” in paragraph 0126, lines 18-21 as a part of a drive mechanism). 
Poutiatine describes element 16 as being a dispensing button to dispense the drug dosage or trigger a logic that informs a processor to dispense a drug (paragraph 0126, lines 18-21) and further discloses that one can also use different type of interfaces depending upon the type of authorized users wherein the interface options include a tactile feedback (paragraph 0141, lines 1-10) but is silent regarding a touch sensitive sensor arrangement extending along the haptic track and configured to detect a sliding motion of an object along the haptic track.
Reynolds teaches a design of a user interface (figures 1-5B and 6-12C) comprising a touch sensitive sensor 110, 110A, 110D, 110H, 110J (figure 1, figure 2A, figure 2D, figure 7, figure 9) arrangement extending along the haptic track 112, 612, 812 (figure 2A, figure 6, figure 8) and configured to detect a sliding motion (paragraph 0077, lines 1-4, 16-20, “scroll bar”, paragraph 0079, lines 16-20, “slidably moved”) of an object 100 along the haptic track 112, 112D, 612, 812 for the purpose of designing a haptic structure that provides a feedback to the user in response to finger movement in the haptic track without adding a cost and complexity to the touch sensor arrangement (paragraph 0002, lines 3-23).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, to replace the haptic track (and element 16) of Poutiatine to incorporate a touch sensitive sensor arrangement extending along the haptic track and configured to detect a sliding motion of an object along the haptic track as taught by Reynolds for the purpose of designing a haptic structure that provides a feedback to the user in response to finger movement in the haptic track without adding a cost and complexity to the touch sensor arrangement (paragraph 0002, lines 3-23).
One of ordinary skill in the art when modifying Poutiatine in view of Reynolds will still require a user to move finger between “FE” and “SE” in figure 1A below to trigger the dose delivery essentially having a single track instead of a circular or square/rectangular track of Reynolds.
Although Reynolds describes that the invention could be modified to one skilled in the art to best utilize the presented technology for the particular use in paragraph 0084, lines 6-11, Poutiatine/Reynolds is silent regarding wherein the electronic controller is operable to trigger the bolus injection when a predefined sliding pattern of the object along the haptic track is detected by the touch sensitive sensor arrangement.
However, Ling teaches a design of a user interface involving touch interaction comprising a touch sensitive sensor arrangement (paragraph 0012, “touch interaction device”) extending along the track (track is construed as entire portion of “touch interaction device” where finger touch is detected) and configured to detect a sliding motion (figure 3, paragraph 0013) of an object along the track wherein the electronic controller is operable to detect an action that needs to be taken when a predefined sliding pattern of the object along the haptic track is detected by the touch sensitive sensor arrangement (paragraph 0097, paragraph 0012, “touch interaction device”) as an example for potential use of the technology for the purpose of allowing freely and harmonious interaction between the human and computer interface (paragraph 0002).
Since Ling discloses a technology that can be applied to any one in their respective fields of invention by providing an example of application in paragraph 0097, one of ordinary skill in the art would be motivated to use the Ling’s technology to modify Poutiatine/Reynolds to design a modified device comprising wherein the electronic controller is operable/receiving a predefined sliding pattern of the object along the haptic track. Furthermore, Poutiatine discloses the use of button 16 to trigger a logic switch to send a processor a dispense request. Therefore, by implementing Ling’s technology in Poutiatine/Reynolds’ device, the modified device will be able to have the electronic controller is operable to trigger the bolus injection when a predefined sliding pattern of the object along the haptic track is detected by the touch sensitive sensor arrangement.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the electronic controller and the haptic track of Poutiatine/Reynolds to incorporate wherein the electronic controller is operable to trigger the bolus injection when a predefined sliding pattern of the object along the haptic track is detected by the touch sensitive sensor arrangement as taught by Ling for the purpose of allowing freely and harmonious interaction between the human and computer interface (paragraph 0002).

    PNG
    media_image1.png
    775
    356
    media_image1.png
    Greyscale


Regarding claim 17, Poutiatine discloses wherein the haptic structure (see “HS” in figure 1A above) includes a recess (a recess is present in order to move element 16 between “FE” in figure 1A above and “SE” in figure 1A above) in the outside surface (external surface of element “b” in figure 1A above). Examiner further construes that Poutiatine modified in view of Reynolds will also hold a recess because Reynolds discloses a recess to place the finger (figures 2A, 6 and 8).

Regarding claim 18, Poutiatine is silent regarding wherein the haptic structure comprises at least a first ridge protruding from the outside surface.
However, Reynolds teaches wherein the haptic structure (figure 2D) comprises at least a first ridge 231D protruding from the outside surface (surface formed by element 111) for the purpose of facilitating user to discover the sensor location using a tactile alignment feature (paragraph 0041, lines 5-6).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the haptic structure of Poutiatine to include at least a first ridge protruding from the outside surface as taught by Reynolds for the purpose of facilitating user to discover the sensor location using a tactile alignment feature (paragraph 0041, lines 5-6).

Regarding claim 19, Poutiatine is silent regarding wherein the haptic structure comprises at least a second ridge protruding from the outside surface, wherein the second ridge extends parallel to the first ridge and wherein the haptic track is located or extends between the first ridge and the second ridge.
However, Reynolds teaches wherein the haptic structure (figure 2D) comprises at least a second ridge 230D protruding from the outside surface 111, wherein the second ridge 230D extends parallel (as shown in figure 2D, element 230D and 231D are both extending upward thereby being construed as parallel) to the first ridge 231D and wherein the haptic track 112D (as explained in rejection of claim 16, Poutiatine modified in view of Reynolds will be a single long track) is located or extends between the first ridge 231D and the second ridge 230D for the purpose of facilitating user to discover the sensor location using a tactile alignment feature (paragraph 0041, lines 5-6).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the haptic structure of Poutiatine to incorporate wherein the haptic structure comprises at least a second ridge protruding from the outside surface, wherein the second ridge extends parallel to the first ridge and wherein the haptic track is located or extends between the first ridge and the second ridge as taught by Reynolds for the purpose of facilitating user to discover the sensor location using a tactile alignment feature (paragraph 0041, lines 5-6).

Regarding claim 20, Poutiatine is silent regarding wherein the haptic track comprises at least a first surface segment, a second surface segment, a third surface segment that are separated from each other along the haptic track, and wherein each of the first surface segment, the second surface segment, and the third surface segment are individually coupled to the sensor segments of the touch sensitive sensor arrangement.
However, Reynolds teaches wherein the haptic track 612 comprises at least a first surface segment (see “FSS” in figure 6 below, as explained in rejection of claim 16 above, since Poutiatine modified in view of Reynolds would involve a single track to move between two ends, current rejection only focuses on a straight track portion in figure 6 of Reynolds), a second surface segment (see “SSS” in figure 6 below), a third surface segment (see “TSS” in figure 6 below) that are separated from each other along the haptic track 612, and wherein each of the first surface segment (see “FSS” in figure 6 below), the second surface segment (see “SSS” in figure 6 below), and the third surface segment (see “TSS” in figure 6 below) are individually coupled to the sensor segments (sensor segments corresponding to “FSS”, “SSS” and “TSS” in figure 6 below) of the touch sensitive sensor arrangement (figure 6) for the purpose of designing a haptic structure that provides a feedback to the user in response to finger movement in the haptic track without adding a cost and complexity to the touch sensor arrangement (paragraph 0002, lines 3-23).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the haptic structure of Pautiatine to incorporate wherein the haptic track comprises at least a first surface segment, a second surface segment, a third surface segment that are separated from each other along the haptic track, and wherein each of the first surface segment, the second surface segment, and the third surface segment are individually coupled to the sensor segments of the touch sensitive sensor arrangement as taught by Reynolds for the purpose of designing a haptic structure that provides a feedback to the user in response to finger movement in the haptic track without adding a cost and complexity to the touch sensor arrangement (paragraph 0002, lines 3-23).

    PNG
    media_image2.png
    427
    609
    media_image2.png
    Greyscale


Regarding claim 21, Pautiatine is silent regarding wherein each one of the sensor segments of the touch sensitive sensor arrangement comprises one of a capacitive sensor, a magnetic sensor, an inductive sensor, an optical sensor or a mechanical switch.
However, Reynolds teaches wherein each one of the sensor segments (segments in corresponding portions of “FSS”, “SSS” and “TSS” in figure 6 above) of the touch sensitive sensor arrangement (figure 6) comprises one of a capacitive sensor 114 (figure 7), a magnetic sensor, an inductive sensor, an optical sensor or a mechanical switch for the purpose of sensing a finger or other digit (paragraph 0036, lines 6-9).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the haptic structure of Pautiatine to incorporate wherein each one of the sensor segments of the touch sensitive sensor arrangement comprises one of a capacitive sensor, a magnetic sensor, an inductive sensor, an optical sensor or a mechanical switch as taught by Reynolds for the purpose of sensing a finger or other digit (paragraph 0036, lines 6-9).

Regarding claim 22, Pautiatine is silent regarding wherein the haptic track comprises a first track segment and a second track segment, wherein the first track segment extends from the first surface segment to the third surface segment and wherein the second track segment extends from the third surface segment to the second surface segment.
However, Reynolds teaches wherein the haptic track 612 comprises a first track segment (portion of element 612 extending between “FSS” and “TSS” in figure 6 above) and a second track segment (portion of element 612 extending between “SSS” and “TSS” in figure 6 above), wherein the first track segment (portion of element 612 extending between “FSS” and “TSS” in figure 6 above) extends from the first surface segment (see “FSS” in figure 6 above) to the third surface segment (see “TSS” in figure 6 above) and wherein the second track segment (portion of element 612 extending between “SSS” and “TSS” in figure 6 above) extends from the third surface segment (see “TSS” in figure 6 above) to the second surface segment (see “SSS” in figure 6 above) for the purpose of designing a haptic structure that provides a feedback to the user in response to finger movement in the haptic track without adding a cost and complexity to the touch sensor arrangement (paragraph 0002, lines 3-23).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to replace the haptic track (and element 16) of Pautiatine to incorporate wherein the haptic track comprises a first track segment and a second track segment, wherein the first track segment extends from the first surface segment to the third surface segment and wherein the second track segment extends from the third surface segment to the second surface segment as taught by Reynolds for the purpose of designing a haptic structure that provides a feedback to the user in response to finger movement in the haptic track without adding a cost and complexity to the touch sensor arrangement (paragraph 0002, lines 3-23).

 Regarding claims 23 and 24, Pautiatine is silent regarding wherein the first track segment at least in sections extends along a first orientation and wherein the second track segment at least in sections extends along a second orientation and wherein the first orientation extends at a predefined angle with regard to the second orientation, wherein the predefined angle between the first orientation and the second orientation is greater than or equal to 450.
However, Reynolds teaches wherein the first track segment (portion of element 612 extending between “FSS” and “TSS” in figure 6 above) at least in sections extends along a first orientation (see “FO” in figure 6 above which will be parallel to element “O” in figure 6 above) and wherein the second track segment (portion of element 612 extending between “SSS” and “TSS” in figure 6 above) at least in sections extends along a second orientation (see “SO” in figure 6 above which will be parallel to element “O” in figure 6 above) and wherein the first orientation (see “FO” in figure 6 above) extends at a predefined angle (see “A” in figure 6 above) with regard to the second orientation (see “SO” in figure 6 above), wherein the predefined angle (see “A” in figure 6 above between the first orientation (see “FO” in figure 6 above) and the second orientation (see “SO” in figure 6 above) is greater than or equal to 450 (because “FO” and “SO” in figure 6 above are parallel, angle between “FO” and “SO” will be either 00 or 1800. For purpose of rejection, an angle of 1800 is being construed to be existing between “FO” and “SO” in figure 6 above) for the purpose of designing a haptic structure that provides a feedback to the user in response to finger movement in the haptic track without adding a cost and complexity to the touch sensor arrangement (paragraph 0002, lines 3-23).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to replace the haptic track (and element 16) of Pautiatine to incorporate wherein the first track segment at least in sections extends along a first orientation and wherein the second track segment at least in sections extends along a second orientation and wherein the first orientation extends at a predefined angle with regard to the second orientation, wherein the predefined angle between the first orientation and the second orientation is greater than or equal to 450 as taught by Reynolds for the purpose of designing a haptic structure that provides a feedback to the user in response to finger movement in the haptic track without adding a cost and complexity to the touch sensor arrangement (paragraph 0002, lines 3-23).

Regarding claim 27, Poutiatine discloses an infusion device 10 (figure 1A) for administering a medicament to a patient, the infusion device 10 comprising: 
a housing (housing of element 10), 
a drive mechanism (figures 1C, 1D, 2, 4A-4B, 8A-8G) operably connectable to a container 38, 50, 102 containing a medicament 48 (dosage inside element 38), a controller (paragraph 0126, lines 18-21, “processor”) configured to control operation of the drive mechanism for dispensing of a predefined amount of the medicament 48 from the container, 38, 50, 102,
a trigger arrangement (all the elements shown in figure 1A except for element 18) configured to trigger a bolus injection (paragraph 0126, lines 18-21) of the infusion device, the trigger arrangement comprising: 
a body (see “b” in figure 1A above) having an outside surface (external surface of “b” in figure 1A above), 
a haptic structure (see “HS” in figure 1A above) arranged on the outside surface (external surface of “b” in figure 1A above) or integrated into the outside surface (arranged on the outside surface of “b” in figure 1A above), wherein the haptic structure (see “HS” in figure 1A above) comprises a first end section (see “FE” in figure 1A above) and a second end section (see “SE” in figure 1A above), and wherein the haptic structure (see “HS” in figure 1A above) comprises a haptic track (track in which element 16 slides) extending from the first end section (see “FE” in figure 1A above) to the second end section (see “SE” in figure 1A above) wherein the body (see “b” in figure 1A above) of the trigger arrangement (all the elements shown in figure 1A except for element 18) is part of the housing (housing of element 10) or is connected to the housing and wherein the trigger arrangement is connected to the controller (paragraph 0126, lines 18-21, “processor”). 
Poutiatine describes element 16 as being a dispensing button to dispense the drug dosage or trigger a logic that informs a processor to dispense a drug (paragraph 0126, lines 18-21) and further discloses that one can also use different type of interfaces depending upon the type of authorized users wherein the interface options include a tactile feedback (paragraph 0141, lines 1-10) but is silent regarding a touch sensitive sensor arrangement extending along the haptic track and configured to detect a sliding motion of an object along the haptic track.
Reynolds teaches a design of a user interface (figures 1-5B and 6-12C) comprising a touch sensitive sensor 110, 110A, 110D, 110H, 110J (figure 1, figure 2A, figure 2D, figure 7, figure 9) arrangement extending along the haptic track 112, 612, 812 (figure 2A, figure 6, figure 8) and configured to detect a sliding motion (paragraph 0077, lines 1-4, 16-20, “scroll bar”, paragraph 0079, lines 16-20, “slidably moved”) of an object 100 along the haptic track 112, 112D, 612, 812 for the purpose of designing a haptic structure that provides a feedback to the user in response to finger movement in the haptic track without adding a cost and complexity to the touch sensor arrangement (paragraph 0002, lines 3-23).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, to replace the haptic track (and element 16) of Poutiatine to incorporate a touch sensitive sensor arrangement extending along the haptic track and configured to detect a sliding motion of an object along the haptic track as taught by Reynolds for the purpose of designing a haptic structure that provides a feedback to the user in response to finger movement in the haptic track without adding a cost and complexity to the touch sensor arrangement (paragraph 0002, lines 3-23).
One of ordinary skill in the art when modifying Poutiatine in view of Reynolds will still require a user to move finger between “FE” and “SE” in figure 1A above to trigger the dose delivery essentially having a single track instead of a circular or square/rectangular track of Reynolds.

Regarding claim 28, Poutiatine discloses a container 38, 50, 102 containing the medicament 48 (medicament inside element 18) and being arranged inside the housing (housing of element 10).

Claims 16, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Poutiatine et al. (US 2007/0186923 A1) in view of Ling et al. (CN 104615366 A).
Regarding claim 16, Poutiatine discloses a trigger arrangement (all the elements shown in figure 1A except for element 18) for an infusion device 10, the trigger arrangement being configured to trigger a bolus injection (paragraph 0126, lines 18-21) of the infusion device and comprising: 
a body (see “b” in figure 1A below) having an outside surface (external surface of “b” in figure 1A above), 
a haptic structure (see “HS” in figure 1A above) arranged on the outside surface (external surface of “b” in figure 1A above) or integrated into the outside surface (arranged on the outside surface of “b” in figure 1A above), wherein the haptic structure (see “HS” in figure 1A above) comprises a first end section (see “FE” in figure 1A above) and a second end section (see “SE” in figure 1A above), and wherein the haptic structure (see “HS” in figure 1A above) comprises a haptic track (track in which element 16 slides) extending from the first end section (see “FE” in figure 1A above) to the second end section (see “SE” in figure 1A above), and an electronic controller (paragraph 0126, lines 18-21, “processor”, “processor” is construed to be an electronic because the components used in the device are electronic) connected to a button 16 and connectable to a drive mechanism (figure 2, paragraph 0126, lines 18-21, examiner construes that if element 16 is not actively dispensing and instead trigger a logic switch to inform the processor for a dispense request then the processor has to be connected with the drive mechanism in order to dispense the medication or at least interact via element 16 to dispense the dose, examiner construes “logic switch” in paragraph 0126, lines 18-21 as a part of a drive mechanism). 
Poutiatine describes element 16 as being a dispensing button to dispense the drug dosage or trigger a logic that informs a processor to dispense a drug (paragraph 0126, lines 18-21) and further discloses that one can also use different type of interfaces depending upon the type of authorized users wherein the interface options include a touch-screen (paragraph 0141, lines 1-10) but is silent regarding a touch sensitive sensor arrangement extending along the haptic track and configured to detect a sliding motion of an object along the haptic track, wherein the electronic controller is operable to trigger the bolus injection when a predefined sliding pattern of the object along the haptic track is detected by the touch sensitive sensor arrangement.
However, Ling teaches a design of a user interface involving touch interaction comprising a touch sensitive sensor arrangement (paragraph 0012, “touch interaction device”) extending along the track (track is construed as entire portion of “touch interaction device” where finger touch is detected) and configured to detect a sliding motion (figure 3, paragraph 0013) of an object along the track wherein the electronic controller is operable to detect an action that needs to be taken when a predefined sliding pattern of the object along the haptic track is detected by the touch sensitive sensor arrangement (paragraph 0097, paragraph 0012, “touch interaction device”) as an example for potential use of the technology for the purpose of allowing freely and harmonious interaction between the human and computer interface (paragraph 0002).
Since Ling discloses a technology that can be applied to any one in their respective fields of invention by providing an example of application in paragraph 0097, one of ordinary skill in the art would be motivated to use the Ling’s technology to modify Poutiatine to design a modified device comprising wherein the electronic controller is operable/receiving a predefined sliding pattern of the object along the haptic track. Furthermore, Poutiatine discloses the use of button 16 to trigger a logic switch to send a processor a dispense request. Therefore, by implementing Ling’s technology in Poutiatine device, the modified device will be able to have the electronic controller is operable to trigger the bolus injection when a predefined sliding pattern of the object along the haptic track is detected by the touch sensitive sensor arrangement.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing of the claimed invention to replace the haptic track (and element 16) of Poutiatine to incorporate a touch sensitive sensor arrangement extending along the track and configured to detect a sliding motion of an object along the track wherein the electronic controller is operable to trigger the bolus injection when a predefined sliding pattern of the object along the haptic track is detected by the touch sensitive sensor arrangement as taught by Ling for the purpose of allowing freely and harmonious interaction between the human and computer interface (paragraph 0002).
Furthermore, examiner construes that if haptic track and element 16 of Poutiatine is replaced with the touch sensor arrangement of Ling then the track of Ling will also be placed as recessed or slightly above from the outer surface of the body because element 16 and haptic track are not flushed or at same level as the outer surface. Due to difference in elevation, user will be able to differentiate and identify the track by touch. Therefore, in the device of Poutiatine modified in view of Ling will result in having a touch sensitive sensor arrangement extending along the haptic track and configured to detect a sliding motion of an object along the haptic track.

Regarding claim 25, Poutiatine is silent regarding wherein the haptic track comprises one of a V-shaped, a U-shaped, an S-shaped, a Z-shaped and a spiral-shaped structure.
However, Ling teaches a different types of gesture tracks (figure 3) comprising one of a V-shaped, a U-shaped, an S-shaped, a Z-shaped and a spiral-shaped structure for the purpose of identifying the function specific to the gesture shape (paragraph 0030).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the haptic track of Poutiatine to incorporate one of a V-shaped, a U-shaped, an S-shaped, a Z-shaped and a spiral-shaped structure as taught by Ling for the purpose of identifying the function specific to the gesture shape (paragraph 0030).
It is further construed that since Ling teaches use of different gesture shapes to define different task, one of ordinary skill in the art when replacing haptic track of Poutiatine could include one of the shapes taught by Ling to define a specific function i.e. triggering the dose. Furthermore, element 16 of Poutiatine is performing a single function only. Therefore, one when modifying Poutiatine would only need a single shape to perform a single function.
Additionally, the instant disclosure describes the parameter of one of a V-shaped, a U-shaped, an S-shaped, a Z-shaped and a spiral-shaped structure as being merely preferable, and does not describe the one of a V-shaped, a U-shaped, an S-shaped, a Z-shaped and a spiral-shaped structure as contributing any unexpected results to the system. As such, parameters such as one of a V-shaped, a U-shaped, an S-shaped, a Z-shaped and a spiral-shaped structure are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the limitation of the one of a V-shaped, a U-shaped, an S-shaped, a Z-shaped and a spiral-shaped structure would be dependent on the actual application of the a trigger arrangement and, thus would be a design choice based on the actual application.

Regarding claim 26, Poutiatine discloses further comprising a controller connected to the element 16 (paragraph 0126, lines 18-21, “processor”). Poutiatine is silent regarding a controller connected to the touch sensitive sensor arrangement, wherein the controller is configured to detect a sliding motion of an object along the haptic track within a predefined time interval.
However, Ling teaches a controller (due to translation accurate explanation is not determined however, there has to be a controller in order to perform a function associated with the gesture. Additionally, Ling seems to be using a computer as explained in paragraph 0043 to detect a sliding motion and thus has to be connected to the touch sensitive sensor arrangement) connected to the touch sensitive sensor arrangement (paragraph 0012, “touch interaction device”), wherein the controller is configured to detect a sliding motion of an object along the haptic track within a predefined time interval (paragraph 0013, “time threshold”) for the purpose of identifying a gesture indicating a specific function and differentiating from a different gesture (or intentional touch) (paragraph 0013).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to modify the controller of Poutiatine to incorporate a controller connected to the touch sensitive sensor arrangement, wherein the controller is configured to detect a sliding motion of an object along the haptic track within a predefined time interval as taught by Ling for the purpose of identifying a gesture indicating a specific function and differentiating from a different gesture (or intentional touch) (paragraph 0013).

Response to Arguments
Applicant's arguments filed 7/15/2022 have been fully considered but they are not persuasive.
Applicant argues on page 9, line 13-page 11, line 12 that Poutiatine is an improper prior art for the claim rejection because Poutiatine’s device is not a trigger arrangement for an infusion device instead, Poutiatine’s device uses drug dosage forms which are in form of tablets or pills. Examiner respectfully disagrees. Poutiatine provides a definition of “drug formulation” or “drug dosage form” in paragraph 0081 wherein one form of dosage form includes liquid. Additionally, in paragraph 0089, Poutiatine discloses dispensing a formulation which includes liquid. Thus, Poutiatine’s device can be construed as a trigger arrangement for an infusion device.

Applicant further argues on page 11, lines 13-22 that “Poutiatine’s device lacks “an electronic controller … connectable to a drive mechanism of the infusion device … [and] operable to trigger [a] bolus injection” as required by independent claim 16. Examiner respectfully disagrees. As explained in the rejection of claim 16 above, Poutiatine in combination with other prior art teaches each and every claimed limitation of claim 16. Additionally, if applicant do argue that the combination will not be able to make the controller of Poutiatine to automatically trigger the device then according to MPEP 2144.04 (III), it would be obvious to automate a manual activity.

Applicant further argues on page 11, line 23-page 12, line page 14, line 2, that one of ordinary skill in the art would not have replaced Poutiatine’s dispensing button 16 with the claimed “haptic track” because the motivation to modify Poutiatine has no rational underpinning to the Examiner’s alleged motivation to combine with Reynolds or Ling. While examiner do not necessarily agree with the applicant’s arguments, examiner has provided an alternative motivation to modify Poutiatine in view of other prior arts.

Applicant further argues on page 14, lines 3-last line that Poutiatine’s device even if modified by Reynolds would still not have an electronic controller that can detect a predefined sliding pattern of the object along the haptic track as required by amended independent claim 16. Applicant’s arguments do not apply in view of the current rejection, as set forth above for claim 16.

Applicant further argues on page 15, lines 1-13 that Poutiatine’s device even if modified by Ling would still not have an electronic controller operable to trigger bolus injection when a predefined sliding pattern of the object along the haptic track is detected because Ling’s disclosure do not describe details about the haptic structure or an electronic controller. Examiner respectfully disagrees. Ling’s technology is described without any specific application and further gives an example of the software that interprets different actions based on predefined sliding pattern. One of ordinary skill in the art would apply Ling’s technology in accordance to the need of the device operation. Therefore, in Poutiatine, one of ordinary skill in the art would use Ling’s technology to perform different actions based on the predefined sliding pattern such as initiating dose.

Applicant further argues on page 15, lines 13-15 that replacing Poutiatine’s button with touch interaction device of Ling will result in a large two-dimensional display. Examiner respectfully disagrees. The button of Poutiatine also appears to be large in the image and replacing Poutiatine’s button with touch interaction device of Ling need not be large because the small space could be used for performing predefined sliding pattern. Furthermore, Ling describes the use of different sliding patterns to perform different functions without necessarily defining the size of the pattern. Therefore, Poutiatine could include a small patterns to perform different actions.
	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689. The examiner can normally be reached Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILAY J SHAH/Primary Examiner, Art Unit 3783